DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 12/18/2019 is acknowledged. Furthermore, Applicant’s argument and amendments to claims 3, 10 and 14 overcomes the restriction requirement dated 12/12/2018. Therefore, the restriction requirement is withdrawn and claims 1-20 has been examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: citation of “the fluid dispensing control unit comprises an enclosure consisting of at least two matching parts configured to be openable and closeable” in claim 9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 13, “each of the two groups comprises at least one fluid dispensing control unit and at least one connected fluid dispensing system device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silkaitis (US 2016/0051751).
Regarding claim 1, Silkaitis discloses a fluid dispensing control unit (fig.1-22) comprising: at least one electronic circuitry processor (124) configured to function as a web server ([0126] and see claim 2), at least one generic purpose input/output block (87) for connecting to a fluid dispensing system device being a fluid valve, a meter, a 
Regarding claim 2, Silkaitis discloses the electronic circuitry processor is configured to function as a further web server for the at least one generic input/output block for separately addressing the connected fluid dispensing system devices in the web ([0065], 124 addresses the data to the pump style medical device 14).  
Regarding claim 3, Silkaitis discloses generic purpose input/output blocks connected to the electronic circuitry processor for connecting to further fluid dispensing system devices being a fluid valve, meter, pump or tank for controlling or metering the dispensed fluid or for controlling the fluid pump or tank, and wherein the electronic circuitry processor is configured to form a separate web server for each of the generic purpose input/output blocks for separately addressing the connected fluid dispensing system devices in the web ([0105]; “multiple separate and different medical devices 14 where each device has unique parameters (different models, processors, ….).
Regarding claim 4, Silkaitis discloses the electronic circuitry processor is configured so that in the event that remote control of the fluid dispensing control unit via the web is not 
Regarding claim 8, Silkaitis discloses a printed circuit board supporting and connecting all electronic elements of the fluid dispensing control unit that includes the electronic circuitry processor and the generic purpose input/output block (property of the processor and also see fig.4A).  
Regarding claim 12, Silkaitis discloses a fluid dispensing system central web server software installation that enables communication between a central web server and at least one fluid dispensing control unit via a web, and a computer connected to the web ([0065], [0126]), whereby the at least on fluid dispensing control unit ([0089], [0121]; 12) comprises at least one processor (121) configured to function as a web server ([0126] and see claim 2), at least one generic purpose input/output block (87) being connected to the processor (see fig.4A) for connecting to a fluid dispensing system device being a fluid valve, meter, pump or tank for controlling or metering the dispensed fluid or for controlling the fluid pump or tank ([0062], “pump”), and at least one web input/output block (32) being connected to the processor for connecting the web server to a web enabling a remote control of the fluid dispensing control unit and the connected fluid dispensing system device via the web ([0089], [“remote control of medical device 14”), and whereby the computer enables control and monitoring of the connected fluid dispensing system device via the fluid dispensing control unit without having any specific software installed on the computer aside from a web browser accessing the software installation on the central web server (the processor of the computer of Silkaitis 
Regarding claim 13, Silkaitis discloses the installation enables the connection of the central web server via the web with at least two groups of fluid dispensing control units, and wherein each of the two groups comprises at least one fluid dispensing control unit and at least one connected fluid dispensing system device (see fig.17, user 256 and computer 254 associated with two groups CCA#1 and CCA#2).
Regarding claim 14, Silkaitis discloses each of the two groups reflects a physical site being physically distanced from each other (via Rooms #301 and Room #101 and #102).  
Regarding claim 15, Silkaitis discloses the two groups are at the same physical location (see Room #101 and Room #102)).  
Regarding claim 16, Silkaitis discloses the installation enables a user (256) to be connected with the computer (254) and to have login credentials that work across the groups ([0123]).  
Regarding claim 18, Silkaitis discloses the installation enables a two tiered configuration hierarchy, one level on the groups and a system level above the groups ([0123], allowing a user to access databases and details based on “role and privilege”; therefore, there are at least two tiered groups).
Regarding claim 19, Silkaitis discloses the installation enables assigning users to the different levels ([0123], allowing a user to access databases and details based on “role and privilege”.
Regarding claim 20, Silkaitis discloses the installation comprises an interface to an enterprise resource planning system ([0124], “supervisor’s computer”).   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis (US 2016/0051751) in view of Greenberg (US 9,630,197).
Regarding claim 5, Silkaitis is silent in disclosing an LCD touch screen being connected to the electronic circuitry processor. However, Greenberg teaches the commonality of having an LCD touch screen (230) being connected to the electronic circuitry processor (210). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the touch screen of Silkaitis to a LCD one, in order to have the comfort of space and mobility.
Regarding claim 6, Silkaitis is silent in disclosing an EEPROM for storing data that must be retained through electrical supply power cycles. However, Greenberg teaches an EEPROM for storing data that must be retained through electrical supply power cycles (col 10, ll.5-12). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Greenberg with regard to EEPROM into the storing data device of Silkaitis, in order to have the control of retaining data as desired.
Regarding claim 7, Silkaitis is silent in disclosing the web input/output block includes an Ethernet connector. However, Greenberg teaches the web input/output block includes an Ethernet connector (col 10, ll.55-56). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Greenberg with regard to Ethernet connector into the device of Silkaitis, in order to have an option of network wire connection.
Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis (US 2016/0051751).
Regarding claim 9, Silkaitis is silent in disclosing the fluid dispensing control unit comprises an enclosure consisting of at least two matching parts configured to be openable and closeable. However, Silkaitis teaches medical device (14) includes control units ([0061]) and shown in a housing that encompasses the device (see fig.4). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the enclosure in two matching parts because Applicant has not disclosed that such a matching compartments provides an advantage, is used for a particular purpose, or solves a stated problem other than providing a simple cover for the device. One of ordinary skill in the art, furthermore, would have expected Silkaitis’s enclosure, and applicant’s invention, to perform equally well with either enclosure of Silkaitis or the claimed matching parts enclosure because both enclosures would perform the same function of protecting the device. Therefore, it would have been prima facie obvious to modify Silkaitis to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Silkaitis.	
Regarding claim 17, Silkaitis is silent in disclosing the installation enables assigning users to different groups with the same or different roles dependent of the assigned groups. However, Silkaitis also teaches “the MMU 12 allows a user to access other views based on role and privilege” (see [0123]); “the computer 254 can be located in a variety of locations, including but not limited to a nurse station or a biomemdical technician area” (see [0107]); and “the View Data 58 program provides a mechanism that supports various display or view capabilities for users of the MMU 12. The Notifications 59 program provides a mechanism for scheduling and delivery of events to external systems and users” (see [0056]). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an installation that enables assigning users to different groups with the same or different roles dependent of the assigned groups, because Applicant has not disclosed that such an assignment provides an advantage, is used for a particular purpose, or solves a stated problem other than providing a simple access to different users of the device. One of ordinary skill in the art, furthermore, would have expected Silkaitis’s users application device, and applicant’s invention, to perform equally well with either users of Silkaitis or the claimed users because in both cases the additional users would perform the same function of operating the same device per required occasions. Therefore, it would have been prima facie obvious to modify Silkaitis to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Silkaitis.	
 	Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis (US 2016/0051751) in view of Walker (US 2007/0271194).
 	Silkaitis is silent in disclosing the web is the World Wide Web or private intranet. 
However, Walker teaches the web is the World Wide Web or private intranet ([0085], [0083]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Walker with regard to interanet and www into the device of Silkaitis, in order to have an option of operating the device either locally/privately and or remotely.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention with regard to a web serving processor and communicating with a dispenser: Aissa (US 2008/0041942); Nadas (US 2009/0030719); and Markarian (US 8,346,678). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754